The president .pronounced the court’s opinion, that, as Thomas Crutcher, the executor of Thomas Crutcher deceased, the defendant, against whom the decree was rendered in the case among the exhibits, is alleged to have removed to the state of Kentucky since the rendition thereof; and as the appellees Christopher Blackburn and Reuben Chapman reside within the jurisdiction of the chancery court directed by law to be holden in Richmond, and not within that directed to be held in Williams-burg, there is error in the decree now before, us, in having decided that the last mentioned court had exclusive jurisdiction in'the case, and not the former.
Decree reversed; and cause remanded to the court of chancery, to be proceeded in as to the appellees Christopher Blackburn and Reuben Chapman; and liberty also reserved to them to shew that the demand of the appellants has been satisfied, either in the whole, or in part, by the appellee Thomas Crutchert - ■ -